Citation Nr: 0741029	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin rash, to include 
as the result of exposure to Agent Orange.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to August 
1972.  He is currently incarcerated.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a June 
2004 rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana that denied service connection for a 
skin rash, to include as secondary to exposure to Agent 
Orange.  

The Board denied the veteran's claim in February 2006 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to a joint motion by the 
parties, the Court vacated the Board's decision in August 
2007, and remanded the matter to the Board for further action 
in accordance with the Court's Order.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the appellant requested a 
personal hearing before the Board in April 2005.  In a 
postscript to his letter, he wrote that it was "obvious I 
can't come to Washington for the hearing but I do want this 
appeal sent to Washington for review."  An RO annotation to 
the postscript indicated that this was considered a 
withdrawal of the request for the hearing.  The Board 
concurred in this assessment in its February 2006 decision 
and deemed the statement to constitute a withdrawal of the 
hearing request pursuant to 38 C.F.R. § 20.702(e) (2005).  

In this regard, the basis for the Court's vacating the 
Board's 2006 decision was because it was found that the Board 
did not ensure that VA's obligation under Section 3.103(c) 
(2007) was satisfied.  In short, that provision specifies 
that a claimant has a right to a hearing and that it is 
incumbent on VA to accommodate the process.  It was found 
that the Board contravened it statutory mandate under 
38 U.S.C.A. § 7104(d)(1) (2002); Alday v. Brown, 7 Vet.App. 
517, 527 (1995) by not providing adequate reasons and bases 
for its construction of the appellant's statement as a 
withdrawal of his right to a hearing.  It was added that the 
Chairman may afford the appellant an opportunity to 
participate in a hearing before the Board through the use of 
such facilities and equipment in lieu of a personal 
appearance, and that the Board failed to explain why a 
hearing through electronic means was not an option.  As such 
it was found that a remand was warranted to clarify whether 
or not the veteran still desired a hearing, and to allow his 
participation in such if the answer was affirmative.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the 
veteran by letter and ask whether 
or not he still desires a personal 
hearing.  The RO should present 
options as to how a hearing might 
be accomplished in his case, to 
include by electronic means.

2.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant 
should be provided a supplemental 
statement of the case and afforded 
a reasonable opportunity to 
respond thereto.  Thereafter, the 
claims folder should be returned 
to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

